Case 2:18-cv-06105-GW-AS Document 205 Filed 04/20/20 Page 1 of 4 Page ID #:7791




    1   Michael K. Friedland (SBN 157,217)      Martin N. Jensen (SBN 232,231)
        michael.friedland@knobbe.com            mjensen@porterscott.com
    2
        Thomas P. Krzeminski (SBN 213,714)      Jeffrey A. Nordlander (SBN 308,929)
    3   2tpk@knobbe.com                         jnordlander@porterscott.com
    4   KNOBBE, MARTENS, OLSON                  PORTER SCOTT
         & BEAR, LLP                            A PROFESSIONAL CORPORATION
    5   2040 Main Street, 14th Floor            350 University Avenue, Suite 200
    6   Irvine, CA 92614                        Sacramento, CA 95825
        Telephone: (949) 760-0404               Telephone: (916) 929-1481
    7   Facsimile: (949) 760-9502               Facsimile: (916) 927-3706
    8
        Attorneys for Plaintiff                 Attorneys for Defendants
    9
   10
                        IN THE UNITED STATES DISTRICT COURT
   11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
                                     WESTERN DIVISION
   13
   14                                           )   CASE NO. 2:18-cv-06105-GW-ASx
        HIGHMARK DIGITAL, INC., a               )
   15   California corporation,                 )
                                                )
                                                )   JOINT STIPULATION TO
   16
                                  Plaintiff,    )   MODIFY THE SCHEDULING
   17                                           )   ORDER
                                                )
              v.                                )
   18
                                                )   Hon. George H. Wu
   19   CASABLANCA DESIGN CENTERS,              )   Magistrate Judge Alka Sagar
                                                )
   20   INC., a California corporation; FOUR    )
        SEASONS WINDOWS, INC., a                )   Pre-Trial Conf.: May 28, 2020
   21   California corporation; INTERIOR        )   Trial: June 9, 2020
                                                )
   22   DOOR & CLOSET COMPANY, an               )
        unincorporated California company;      )
   23   ONE DAY DOORS AND CLOSETS,              )
                                                )
   24   INC., a California corporation; DAVID   )
        WINTER, an individual; and ONE          )
   25   DAY ENTERPRISES, LLC, a                 )
                                                )
   26   Delaware company,                       )
                                                )
   27                             Defendants.   )
                                                )
   28                                           )
                                                )
Case 2:18-cv-06105-GW-AS Document 205 Filed 04/20/20 Page 2 of 4 Page ID #:7792




    1         In accordance with Judge Wu’s Standing Orders and pursuant to Local
    2   Rule 7-1, Counsel for Plaintiff Highmark Digital, Inc. (“HighMark”) and Counsel
    3   for Defendants Casablanca Design Centers, Inc., Four Seasons Windows, Inc.,
    4   Interior Door & Closet Company, One Day Doors and Closets, Inc., David
    5   Winter and One Day Enterprises, LLC (collectively “Defendants”) jointly request
    6   an Order modifying the Court’s Scheduling Order, ECF No. 81, as amended by
    7   ECF No. 204 (setting the pretrial conference for May 28, 2020 and confirming
    8   the jury trial will begin on June 9, 2020).
    9         On Tuesday, April 14, 2020, the parties met and conferred regarding a
   10   proposed modification to the current schedule. Nordlander Decl., ¶ 2. The
   11   schedule modification is warranted due to the ongoing coronavirus outbreak. In
   12   response to the outbreak, the State has issued a “stay-at-home” Order for all non-
   13   essential workers (see Cal. Executive Order N-33-20, as extended by L.A.
   14   County Department of Public Health Order of April 10, 2020), which is severely
   15   frustrating counsel’s ability to prepare for trial. Id.
   16         In addition, counsel for Defendants are currently in-trial in another matter.
   17   Specifically, counsel for Defendants, Martin N. Jensen and Jeffrey A.
   18   Nordlander, commenced an estimated 15 court-day trial on March 10, 2020, in
   19   Placer County Superior Court, Case No. SCV0040825 (“State Court Matter”).
   20   Nordlander Decl., ¶ 3. On March 16, 2020, after four days of trial, the State
   21   Court continued trial in the State Court Matter until it may resume consistent with
   22   applicable public-health restrictions. Id. Given the present outlook, counsel for
   23   Defendants may be recalled to the State Court Matter in late May or early June,
   24   which would severely impact defense counsel’s ability to prepare for or even
   25   attend the scheduled June 9, 2020, trial date in this case. Id.
   26         Further, the parties recently discussed re-opening settlement discussions if
   27   the Court approves the parties’ proposed schedule modification.         Nordlander
   28   Decl., ¶ 4. Although the parties were unable to settle their dispute at the February

                                                  -1-
Case 2:18-cv-06105-GW-AS Document 205 Filed 04/20/20 Page 3 of 4 Page ID #:7793




    1   27, 2020 Mandatory Settlement Conference, counsel for both sides remain
    2   interested in working towards a settlement. The parties believe a two-month
    3   continuance of all pretrial deadlines and the trial date would allow the parties
    4   time to continue their settlement discussions prior to expending substantial time
    5   and resources preparing for trial. Id. A two-month continuance of all pretrial
    6   deadlines and the trial date, thus, would improve the prospect of settlement,
    7   which would promote judicial economy and conserve the parties’ limited
    8   resources.
    9         For the foregoing reasons, the parties hereby jointly request a two-
   10   month extension of all pending pretrial and trial dates.
   11         The Declaration of Jeffrey A. Nordlander in Support of the Joint
   12   Stipulation to Modify the Scheduling Order, and a Proposed Order are submitted
   13   herewith.
   14                                   Respectfully submitted,
   15
                                        KNOBBE, MARTENS, OLSON & BEAR, LLP
   16
   17
        Dated: April 20, 2020           By: /s/ Thomas P. Krzeminski
   18                                     Michael K. Friedland
                                          Thomas P. Krzeminski
   19
                                           Attorneys for Plaintiff,
   20                                      HIGHMARK DIGITAL, INC.
   21
                                        PORTER SCOTT
   22
   23   Dated: April 20, 2020           By: /s/ Jeffrey A. Nordlander
                                           Martin N. Jensen
   24                                      Jeffrey A. Nordlander
   25                                       Attorneys for Defendants,
                                            CASABLANCA DESIGN CENTERS,
   26                                       INC., FOUR SEASONS WINDOWS, INC.,
                                            INTERIOR DOOR & CLOSET
   27                                       COMPANY, ONE DAY DOORS AND
                                            CLOSETS, INC., DAVID WINTER, AND
   28                                       ONE DAY ENTERPRISES, LLC

                                               -2-
Case 2:18-cv-06105-GW-AS Document 205 Filed 04/20/20 Page 4 of 4 Page ID #:7794




    1                             FILER’S ATTESTATION
    2         Pursuant to Local Rule 5-4.3.4 regarding signatures, I hereby attest that
    3   concurrence in the filing of this document and related Declarations have been
    4   obtained from all signatories above.
    5
    6   Dated: April 20, 2020         By: /s/ Thomas P. Krzeminski
                                          Thomas P. Krzeminski
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -3-
